The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The finality of the last office action is withdrawn.  
Claims 1-2, 4, 6-11, 29-30, 32-35 and 42 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is not clear when the filtering occurs in the dispensing instrument since there is no structural relationship given for the relative position of the filter with respect to the piston in the housing.  With respect to the steps added to claim 1 and the requirement that at least one of the two steps be performed, the following problems exist.  If the filter is placed upstream of the piston so that the sample flows through it due to a suction action of the piston, it is not clear how the piston is able to dispense the sample since movement of the piston in the opposite direction would force the filtered sample back through the filter leading to the possibility/likelihood that the things the filter removed are returned to the sample in the dispensing step.  If the piston is upstream of the filter so that the sample is filtered as the piston pushes the sample in a dispense action, it is not clear how the sample gets to a point that the piston can force/push it through the filter since the claim does not require a structure sufficient to place the sample between the piston and the filter within the body.  Additionally since the piston is movable axially within the housing to dispense the sample, it is not clear how that happens if the sample is introduced into the dispensing instrument through a piston channel that extends axially through the piston since a channel through the piston would allow flow of gas and/or sample both ways through the piston as it is moved axially within the body unless the piston channel is blocked/closed during a dispensing step and open during the introduction of the sample.  For examination purposes, to the extent possible, the claim will be treated as covering all possibilities.  With respect to claim 6, “the sample is received or filtered” is different from the sample being introduced to a dispensing instrument as found in claim 1 and could cause confusion.  For examination purposes, claim 6 will be treated as the dispensing instrument is fluidically coupled to a cartridge for testing the sample before the sample is introduced into the dispensing instrument.  With respect to claim 7, it is not clear what is being claimed.  Is the sample being introduced into the dispensing instrument through piston and its movement within the body or is the sample literally being introduced into the dispensing instrument through the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2011/0239793, newly applied) in view of Cloyd (US 5,202,093, newly cited and applied).  In the patent publication with respect to claim 29, Ohtsuka teaches a method for pretreating a biological sample for testing of the sample, comprising: receiving the sample in a receiving element (a sampling rod (10) formed of a rod body (11) and a collection section (12) attached to the rod body, see at least paragraphs [0068], [0074], [0082] and [0108] and figures 1A, 3A and 8A), inserting the receiving element at least in part into an extraction instrument (see at least figures 6B and 9A) that is compressible at least in part (see at least paragraphs [0086]-[0087] and [0112]), and separating the sample from the receiving element in the extraction instrument by means of a treatment agent (extraction solution S, see at least paragraphs [0068], [0082] and [0108] and figures 3A, 6A and 8A) and by compressing the extraction instrument (see at least paragraph [0098] and figure 7), wherein the extraction instrument comprises an extraction chamber and a wall for defining or delimiting the extraction chamber (34a-34b and 64a-64b), the wall being elastically deformable at least in part (34b and 64b, also see paragraphs [0086]-[0087] and [0112]), and wherein a valve (31,71) extends from an inlet (32,62) of the extraction instrument into the extraction chamber (see at least figures 3A and 8A), such that a valve opening of the valve is arranged at least substantially centrally in the extraction chamber .    
 In the patent Cloyd teaches a sealing cap with a one way valve that is adapted to receive a pipette for aspirating the liquid samples.  The paragraph bridging columns 1-2 teach drawbacks of prior caps with one way closure valves and teach that there is a need to maintain the opening of a cap closed under various circumstances.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a valve structure such as taught by Cloyd in the Ohtsuka method because of its ability to keep the valve closed during various circumstances that one of skill in the art would have understood to include compressing of the flexible section of Ohtsuka.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Cloyd as applied to claim 29 above, and further in view of Pandelidis (2010/0111773, newly applied).  With respect to claim 9, paragraph [0069] of Ohtsuka teaches that the sample is saliva or mucosa from animals.  Ohtsuka does not teach that the analyte is a nucleic acid sequence.  
Pandelidis is directed toward the recovery of fluid from fluid absorbing elements.  In particular, but not necessarily exclusively, it relates to the recovery of fluid from swabs containing dissolved nucleic acid.  Samples containing DNA/RNA (nucleic acid), for extraction in clinical diagnostic labs and in forensic science labs, are often collected using swabs.  The swabs usually comprise, at one end of a handle, a fluid absorbing element, e.g. of cotton or viscose, which holds the sample.  The samples may be, for example, buccal samples that can be used to diagnose viruses, or, in the case of forensics, samples taken from crime scenes.  One method of extracting the DNA/RNA from the swabs is to submerge the swabs in a lysis buffer fluid.  The lysis buffer fluid causes cells, viruses etc. contained in the sample to release DNA/RNA that they carry.  Known methods of recovering this retained fluid include squeezing 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of Ohtsuka for other analyte preparation such as the nucleic acids (DNA/RNA) taught by Pandelidis because of the use of swabs/receiving elements for collection nucleic acids (DNA/RNA) using swabs as taught by Pandelidis in a manner similar to the analytes of Ohtsuka.   
Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Cloyd as applied to claims 29-30 and 34 above, and further in view of Jeong (2007/0163366, newly cited and applied).  Ohtsuka does not teach introducing the extracted sample into a dispensing instrument.  
In the patent publication Jeong teaches a method of using a device for pre-treating and injecting a liquid specimen for analysis.  The device includes a first syringe comprising: a first tube/housing (10) having an open top and a first hole (11) in the bottom; and protrusions (14) formed in a lower and outer wall of the first tube; a second syringe comprising: a second tube/housing (16) having an open top and a second hole in the bottom and having an inner diameter greater than an outer diameter of the first tube; a second piston (17) capable of moving along an inner wall of the second tube (see at least figures 1-2 and paragraphs [0045]-[0047]).  Paragraphs [0050]-[0052] teach that the second tube may further comprise a filter membrane (25) which is permeable to liquid with a filter membrane support (24) supporting the filter membrane and having the form of nets.  The device for pre-treating and injecting a liquid specimen may remove bubbles and wastes etc. which may occur clogging in microchannels of a biological analytic device, such as a lab-on-a-chips (LOC), using the filter membrane, and thus, exclude an error which can occur during the analytic process.  Paragraphs [0005]-[0009] teach that in general, biological analytic processes, such as detection of pathogenic bacteria or molecular diagnostics, include separation of target cells from samples, concentration of cells, separation of biomolecules, amplification of biomolecules, hybridization reactions and detections, etc.  Lab-on-a-chips (LOC) devices have been developed on which a series of biological analytical processes can be rapidly and automatically performed.  The LOC includes a microfluidic device to perform the biological analytic processes.  The microfluidic device refers to a device in which an inlet, an outlet, and a reaction chamber, etc. are in fluid communications 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a dispensing device such as taught by Jeong in the method of Ohtsuka and include a step of at least filtering the sample in the dispensing device because as taught by Jeong such a device is required for introduction of a sample into an analysis device and one of ordinary skill in the art would have recognized that the sample would need to be extracted from the sample receiving element prior to analysis as taught by Ohtsuka.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of Ohtsuka for other analyte preparations such as the nucleic acids (DNA/RNA) taught by Jeong because of the analysis of DNA in saliva and other samples as taught by Jeong.  
Claims 2, 4 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Cloyd and Jeong as applied to claims 1 and 29 above, and further in view of Davis (US 2004/0152206, newly applied).  For claims 32-33, use of a dispensing instrument as taught by Jeong in the method of claim 29 would have been an obvious modification to one of ordinary skill in the art at the time the application was filed for the reasons given above for the method of claim 1.  Ohtsuka does not teach introducing the treatment agent into the extraction instrument, removal of the sample from the extraction instrument and introducing the sample into the dispensing instrument using a transfer instrument.  
In the patent publication Davis teaches a sample collection and testing system comprises a collection device.  The collection device comprises a main body and a number of interchangeable sampling apparatuses.  Paragraphs [0005]-[0007] teach that the detection of analytes of interest has applications in many fields and disciplines, such as medical or veterinary diagnostics, environmental testing, testing of foodstuffs for quality, identity, contamination or adulteration, and the like.  Nevertheless, in any application, the initial step when determining the presence of an analyte is collecting the sample that is to be tested.  Many samples require treatment before they can be tested.  Treatment may involve mixing or diluting the sample in a buffer in order to correct analyte levels, dilute or remove interfering elements or contaminants, correct for adverse pH or ionic strengths, stabilize the analyte, extract the analyte in order to facilitate its detection, and the like.  In some instances, the sample requires physical treatment to remove contaminants (e.g. microbes) or components that may interfere with testing (e.g. red 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a transfer instrument such as the syringe of Davis filed with buffer and/or diluent with its collection heads in the Ohtsuka device to introduce the treatment solution into the extraction instrument of Ohtsuka, remove the extracted sample from the extraction instrument and add it to a dispensing instrument and/or testing instrument because as taught by Davis, the buffer/diluent can be used to remove the sample from a receiving instrument such as a swab and the capillary fixture can be used to collect liquid samples for transfer to an analysis instrument.  
Claims 36-37, 40-41 and 43-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the steps of these methods as claimed.
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. In response to the amendment, new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been made and the previous art rejections have been withdrawn.  The arguments are moot with respect to the new and withdrawn rejections.  With respect to the prematurity of the final rejection, the scope of the independent claims changed to in some cases remove claimed steps.  In such cases, the amendments changed what was covered allowing/necessitating search for the new claim scope and the application of new art.  While some of the new art might have been applicable to some of the claims before the amendments were made, that does not prevent a final rejection from being proper.  Examiner determined that the best way to handle the issues presented was not through the after final consideration pilot since the searching needed would clearly exceed that allotted for that program.  But using the traditional after final practice would allow for the issues that needed to be addressed to be properly addressed.  Thus the after final was entered, the finality of the last office action has been removed and the current office action is being sent.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to various aspects of the claims such as valves and sample pretreatment methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797